DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group III in the reply filed on November 7, 2020 is acknowledged.  The traversal is on the ground(s) that the references fail to teach heating the sealed system and/or emitting ultrasonic waves to the sealed system while performing an impregnation process.  This is not found persuasive because Wang teaches that the system is sealed ([0029]- The vacuum isolation film 37 is hermetically connected to the rotor 31 to form a resin infusion space covering the surfaces of the magnetic poles 311 thus forming a sealed system) while Kikuhara teaches an alternative impregnation method (Abstract) wherein the system includes an ultrasonic vibrator (Fig. 1- ultrasonic vibrator 4) in order to more easily impregnate the substrate and improve production [0016].  Thus, the combination of Kim and Kikuhara teaches heating the sealed system and/or emitting ultrasonic waves to the sealed system while performing an impregnation process
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 3-6, 9, 11-13, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected methods, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 7, 2020.
Specification
The disclosure is objected to because of the following informalities: 
In Paragraph 55, “35can” should read “35 can.”  
The list of informalities cited is not necessarily exhaustive.  Applicant should review the specification and correct any other potential errors.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 16, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (PGPub 2017/0252985) in view of Kim (US Pat 5194190) and Kikuhara et al (JP2000167457A with references to the machine English translation provided herewith).
Regarding Claim 16, Wang teaches a flexible molding system for a magnetic pole protective layer (Abstract), comprising
a magnetic yoke (Fig. 2- rotor 31), wherein magnet steels (Fig. 2- magnetic poles 311) are mounted at respective positions on a side wall surface of the magnetic yoke ([0028]- the rotor 31 is connected with magnetic poles 311),
a reinforcing material (Fig. 2- reinforcement 32) and a vacuum bag (Fig. 2- vacuum isolation film 37) are laid in the listed sequence on the side wall surface of the magnet steels (See Fig. 2 wherein reinforcement  32 and vacuum isolation film 37 are laid in the listed sequence on the side wall surface of the magnetic poles 311; [0028]- describing the sequence the components are laid) and
the magnetic yoke, and the vacuum bag, the side wall surface of the magnetic yoke and the magnet steels form a sealed system ([0029]- The vacuum isolation film 37 is hermetically connected to the rotor 31 to form a resin infusion space covering the surfaces of the magnetic poles 311 thus forming a sealed system);
Wang further teaches a heating device to preheat the rotor before infusion and heat the resin after infusion [0042]; Fig. 3- heating device 
wherein the flexible molding system for the magnetic pole protective layer further comprises
Wang does not appear to explicitly teach an ultrasonic wave emitting device and/or a heating device, the ultrasonic wave emitting device is configured to emit ultrasonic waves to the sealed system while an impregnation liquid is injected into the sealed system to infiltrate and impregnate, or the 
Kim teaches an alternative vacuum impregnation method (Abstract) wherein the sealed system is heated during the impregnation process (Col. 4, Lines 46-53) in order to cause the resin to flow into the internal voids of the substrate (Col. 3, Lines 40-45) and to heat the substrate and the resin to form a composite structure (Col. 4, Lines 50-53).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang to include heating the sealed system during the impregnation process as taught by Kim with reasonable expectation of success to cause the resin to flow into the internal voids of the substrate (Col. 3, Lines 40-45) and to heat the substrate and the resin to form a composite structure (Col. 4, Lines 50-53).
Further, Kikuhara teaches an alternative impregnation method (Abstract) wherein the system includes an ultrasonic vibrator (Fig. 1- ultrasonic vibrator 4) configured to emit ultrasonic waves to during the impregnation process [0016] in order to more easily impregnate the substrate and improve production [0016].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Kim to include an ultrasonic vibrator as taught by Kikuhara with reasonable expectation of success to more easily impregnate the substrate and improve production [0016].
Regarding Claim 20, Kikuhara further teaches an annular casing is provided at an outside of the substrate (Fig. 1- impregnation tank 2 surrounding substrate), 
the annular casing and the substrate form an annular cavity (Fig. 1- impregnation tank 2 and substrate form an annular cavity), and 
the ultrasonic wave emitting device at the outside of the magnetic yoke is arranged in the annular cavity (Fig. 1- The vibrating part 6 of ultrasonic vibrator 4 is part of the annular cavity formed by 
Regarding Claim 22, Kim further teaches the heating device comprises at least one of a microwave device, a far infrared heat source and a thermally conductive heating device (Col. 4, Lines 46-53- discussing the RF heating device used during impregnation).
Wang, Kim, and Kikuhara do not teach the microwave device comprises a radiant heater configured to input microwaves, and an inner surface, facing the sealed system, of the radiant heater is provided with a wave absorbing material.  However, the heating device comprising microwave device is recited as an optional component (“the heating device comprises at least one of a…”), therefore, any further limitations regarding the microwave device are also optional.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (PGPub 2017/0252985) in view of Kim (US Pat 5194190), Kikuhara et al (JP2000167457A with references to the machine English translation provided herewith) and Noda et al (US Pat 4577078).
Regarding Claim 28, Wang teaches a storage tank for the resin prior to its introduction into the sealed system (Fig 3- stirring tank 13; [0038]).  Wang, Kim and Kikuhara do not appear to explicitly teach a microwave preheating device arranged between a system tank for carrying the impregnation liquid and the sealed system, to perform a microwave heating to the impregnation liquid before the impregnation liquid is inputted into the sealed system.  Noda teaches a method of preheating resin with a microwave (Abstract; Fig. 4- microwave generator 10) in order to uniformly and easily preheat the resin before introduction into a mold (Col. 2, Lines 25-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang, Kim, and Kikuhara to include a microwave to preheat the resin as taught by Noda with reasonable expectation of success to cause the resin to uniformly and easily preheat the resin before introduction into a mold (Col. 2, Lines 25-30) thus meeting the instant limitation of a microwave .
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (PGPub 2017/0252985) in view of Kim (US Pat 5194190), Kikuhara et al (JP2000167457A with references to the machine English translation provided herewith), Noda et al (US Pat 4577078) and Bowden et al (WO1993012629).
Regarding Claim 29, Wang teaches the resin travels from stirring tank 113 to storage tank 12 thus meeting the instant limitation of the impregnation liquid in the system tank is configured to enter the resin chamber.  Wang does not appear to explicitly teach the microwave preheating device is provided with a resin chamber, and microwaves of the microwave preheating device are inputted into the resin chamber and the impregnation liquid in the system tank is configured to enter the resin chamber to be heated or a non- metallic screen plate is provided inside the resin chamber, the screen plate is provided with a plurality of screen openings, and the impregnation liquid is configured to pass through the screen openings to be heated by the microwaves.
Noda teaches a method of preheating resin with a microwave (Abstract; Fig. 4- microwave generator 10) in order to uniformly and easily preheat the resin before introduction into a mold (Col. 2, Lines 25-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the storage tank of Wang to include a microwave to preheat the resin as taught by Noda with reasonable expectation of success to cause the resin to uniformly and easily preheat the resin before introduction into a mold (Col. 2, Lines 25-30) thus meeting the instant limitation of the microwave preheating device is provided with a resin chamber, and microwaves of the microwave preheating device are inputted into the resin chamber and the impregnation liquid in the system tank is configured to enter the resin chamber to be heated.

Regarding Claim 30, Wang further teaches an annular first manifold (Fig. 3- pump 5), 
wherein the resin chamber is in communication with the first manifold (Fig. 3- storage tank 12 is in communication with pump 5; [0040]), 
the first manifold is provided with an outlet in communication with the sealed system (Fig. 1- pump 5 flows into infusion pipe 35 which is in communication with vacuum isolation film 37; [0040]).  Wang does not teach a plurality of outlets but the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04(VI)(B). Since no new and unexpected result has been demonstrated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include multiple outlets in contact with the sealed system in order to distribute resin material.
	Wang further teaches a regulating valve is provided between the sealed system and each of the outlets of the first manifold (Fig. 3- flowmeter 22 is provided between the sealed rotor 31 and storage tank 12; [0040]); an annular second manifold (outlet pipe for stirring device 13), and

Claims 32, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable Wang et al (PGPub 2017/0252985) in view of Kim (US Pat 5194190), Kikuhara et al (JP2000167457A with references to the machine English translation provided herewith), and Buttiker et al (PGPub 2014/0000460).
Regarding Claim 32, Wang further teaches a system tank configured to carry the impregnation liquid (Fig. 3- stirring tank 113 and storage tank 112), wherein a stirrer configured to stir the impregnation liquid is provided in the system tank (Fig. 3- stirrer 1131 in stirring tank 113); and 
wherein, the system tank comprises a resin stirring tank (Fig. 3- stirring tank 113) and a resin output tank (Fig. 3- storage tank 12) which are in communication with each other (Fig. 3- stirring tank 113 and storage tank 12 are in communication via outlet pipe 13), the resin stirring tank is located upstream of the resin output tank (Fig. 3- stirring tank 113 is upstream of storage tank 12), and the stirrer is arranged in the resin stirring tank (Fig. 3- stirrer 1131 is arranged in stirring tank 113).
Wang does not appear to explicitly teach an ultrasonic debubbling vibrating bar is further provided in the resin output tank.  Buttiker teaches utilizing a sonotrode to generate an ultrasonic field 
Regarding Claim 34, Wang further teaches the resin stirring tank is provided with a first air outlet (Fig. 3- pipe connecting stirring tank 113 and evacuating device 114), the resin output tank is provided with a second air outlet (Fig. 3- pump 5 is connected to storage tank 12), the first air outlet is in communication with a vacuum pump (Fig. 3- stirring tank 113 is in communication with evacuating device 114), and the second air outlet is in communication with the vacuum pump or the atmosphere (Fig. 3- pump 5 is connected to flowmeter 22).
Regarding Claim 36, Wang further teaches the stirring device stirs the resin [0038], thus the stirrer is driven by an electric motor, and the motor is provided with a hollow shaft.  Wang further teaches a stirring blade of the stirrer is provided at a bottom end of the hollow shaft (Fig. 3- blade of stirring device 1131).  Wang does not appear to explicitly teach an ultrasonic high-frequency vibration emission head is further provided at a bottom portion of the hollow shaft.  Buttiker teaches utilizing a sonotrode to generate an ultrasonic field (Abstract) in order to defoam (remove the bubbles from) a liquid product [0010].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tank of Wang to include a sonotrode as taught by Buttiker with reasonable expectation of success to cause the resin to defoam (remove the bubbles from) a liquid product [0010].
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (PGPub 2017/0252985) in view of Kim (US Pat 5194190), Kikuhara et al (JP2000167457A with references to the machine English translation provided herewith), Buttiker et al (PGPub 2014/0000460), and Nomura et al (JP2002316033 with references to the machine English translation provided herewith).

Regarding Claim 35, Wang further teaches the stirring device stirs the resin [0038], thus the stirrer is driven by an electric motor, and the electric motor is provided with a hollow shaft, and extension wires of a winding of the electric motor extend along the hollow shaft and form an electric circuit, and the extension wires are configured to supply power to the heating resistance. Wang further teaches a stirring blade of the stirrer is provided at a bottom end of the hollow shaft (Fig. 3- blade of stirring device 1131).  Wang does not appear to explicitly teach a heating resistor is provided in the stirrer.  Nomura teaches an alternative stirrer with a heater built in (Fig. 1- heater 2 within rotating shaft 1) in order to heat and stir a liquid simultaneously [0006].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stirrer of Wang to include a built in heater as taught by Nomura with reasonable expectation of success to heat and stir a liquid simultaneously [0006].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/A.K./Examiner, Art Unit 1748                    

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                                                                                                                                                                                                            1/28/21